DETAILED ACTION
This office action is in response to the request for continued examination filed on 01 April 2022.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 April 2022 has been entered.
Claim Status
	Claims 1-2, 4-6, 8-12, 14 and 16-27 are currently pending: 1-2, 4-6, 8-12, 14 and 16-25 have been amended; 26-27 are new; and 3, 7, 13, 15 have been canceled.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 01 April 2022), with respect to the rejection of claims 1-2, 4-6, 8-12, 14 and 16-25 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims 1-2, 4-6, 8-12, 14 and 16-25 and new claims 26-27. In addition, claims 3, 7, 13 and 15 have been canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8-9, 11-12, 14, 16-20, and 22-25 are rejected under U.S.C. 103 as being unpatentable over Khanal P.B. (‘Augmented reality using visible light communication’; Khanal), in view of Piccoli et al (US 2021/0281742 A1; Piccoli), and, further, in view of Rothenberg B. (US 8,699,887 B1; Rothenberg).
RE Claim 1, Khanal discloses a method for detecting spatially-anchored data in a smartphone operating an augmented reality (AR) application (Khanal: fig. 7, caption ‘AR using video technology and display on monitor’; p. 10, section 2.2.1 ‘casio picalico’, “Casio developed an interesting and flexible system which can be used for both simple visible light communication and AR solution ... The receiver is camera in smart phone or computer (Casio, 2015)” (smart-phone operating an AR application), p. 15, section ‘research goal and objective’, “The goal of this research is to develop an AR system using visible light communication ... This goal could be further divided into following measurable objectives ... To locate LED lights in real environment. To be specific identify the pixel coordinates of LED lights on real image plane (live video feed on display screen)” (detect spatially-anchored light sources), p. 18, section 3.4 ‘system boundary’ (definition of research scope), “d. The system would rely on camera image sensor to locate LED lights … e. This system relies on information transmitted in the form of light using LED lights” (detecting spatially-anchored data)), the method comprising:
	in a first method capturing, with a camera of the smartphone, video data comprising a plurality of frames capturing an environment (Khanal: p. 10, section 2.2.1 ‘casio picalico’, “The receiver is camera in smart phone or computer (Casio, 2015) ... Picalico allows contents to be superimposed in real scene ... developed by Casio which is claimed to have many applications including machine repair and malfunction notification” (using camera of a smart-phone to capture video); note, use of Casio’s system for machine repair and/or malfunction notification implies capturing video of an environment, where video comprises a plurality of frames); and
	in a different, second method capturing a plurality of frames of an environment, for each of the plurality of frames, detecting visible wavelength light spots as candidate data anchors in the environment (Khanal: fig. 27, ‘camera view’, fig. 28, illustrating two successive frames comprising detected LED lights; p. 41, section 6 ‘results’, “a. The camera is set on the target area. Four LED lights along with other lights and shadows (in this case noise) could be seen in camera frame. b. Camera quickly captures N frames and converts them into grayscale images”);
tracking the candidate data anchors over the plurality of frames (Khanal: p. 9, section 2.1.3 ‘tracking and registration techniques’, “One of the major problems in augmented reality solutions is registration of virtual object over real object accurately ... Registration requires tracking the object or area of interest in environment”); and
decoding at least one of the candidate data anchors to extract a corresponding data signal (Khanal: p. 13, section 2.2.4 ‘encoded LED system for optical trackers’, “In this research work an algorithm has been developed to detect LED position … A working algorithm has been developed based on this logic which can decode blinking LEDs with reasonable accuracy from 0.5 to 3 meters in range”, p. 18, section 3.4 ‘system boundary’, “This system relies on information transmitted in the form of light using LED lights. The scope of this research includes the data structure of transmitted information ... if the data transmitted is compliant to the data structure defined in the system, if yes, it would decode data and display virtual information based on defined logic else it will just ignore the light source” (defined logic is interpreted as a ‘corresponding data signal’ of decoded data since it is used to specify displayed virtual information)).
Before the effective filing date of the invention, then, it would have been obvious for one of ordinary skill in the art to combine Khanal’s method of capturing a plurality of video frames and detecting visible wavelength light spots as candidate data anchors in an environment with Khanal’s method of capturing, with a smart-phone, video data, with the expected benefit of having a more lightweight, more mobile device for capturing said video data of the environment.
Still, even though Khanal does not expressly teach,
Piccoli (in the field of detecting objects from video images) discloses using a smart phone for tracking object(s) over a plurality of frames using a time-to-live threshold (Piccoli: [0008, 0010], disclosing use of a smart-phone to track multiple objects within video images, [0041-0043], tracking of object(s) using a time-to-live threshold).
Therefore, before the effective filing date of the invention, it would have been obvious for one of ordinary skill in the art to combine Piccoli’s smart phone for tracking object(s) over a plurality of frames using a time-to-live threshold with Khanal’s method of tracking light spots over a plurality of frames so the combined Khanal/Piccoli method improves the tracking of valid light spots by identifying ‘false positive’ detections which can be removed from a list of tracked light spots (Piccoli, [0043]).
 Yet, although Khanal/Piccoli does not appear to expressly teach,
Rothenberg (in the field of visible light communication systems) discloses decoding a corresponding data signal comprising an object identifier and a dynamic value associated with the object identifier (Rothenberg: fig. 1, illustrating ‘light fixtures’ 104a – 104d (e.g., data anchor objects) and ‘light sensors’ 112a – 112c (e.g., data decoders); col. 2:31-37, disclosing reception of data encoded visible light, where data encoded visible light comprises object identification (ID) information and present illumination information associated with said object, col. 5:49-62, decoding of data encoded visible light to determine object ID and present illumination level/dimmer setting of said determined object (interpreted as a dynamic value since illumination levels/dimmer settings can be changed upon command and/or manipulation of settings)).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Rothenberg’s decoding of data signals comprising an object ID and associated dynamic value with Khanal/Piccoli’s method for detecting spatially-anchored data in AR, with the expected benefit of making the combined method more useful to users since not only ID information can be provided to the users but condition/status information of said object can also be made available to users.
RE Claim 8, Khanal/Piccoli/Rothenberg teaches the method of claim 1, and Khanal further discloses tracking the candidate data anchors comprises providing a sequence of light intensity values for each candidate data anchor and determining a plurality of data anchors (Khanal: figs. 27-31, illustrating the capture of image frames and processing applied to track a plurality of data anchors; section 2.2.4 ‘encoded LED system for optical trackers’, p. 13, disclosing a prior art effort for tracking pixel brightness levels in a time series of camera frames (sequence of light intensity values)); while
Rothenberg teaches decoding at least one of the candidate data anchors comprises simultaneously decoding each of the plurality of data anchors (Rothenberg: col. 21:49-66, disclosing simultaneous decoding of a plurality of light fixtures by a light sensor).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Rothenberg’s simultaneous decoding of each of a plurality of data anchors with Khanal’s, modified by Piccoli/Rothenberg’s, method of detecting spatially anchored data in order to speed up the processing of said spatially anchored data since the decoding can be done simultaneously instead of having to wait for respective data anchors to be decoded before decoding the next one.
RE Claim 9, Khanal/Piccoli/Rothenberg discloses the method of claim 8, and in addition Rothenberg teaches converting each sequence of light intensity values into a binary sequence comprising the corresponding data signal (Rothenberg: fig. 9; col. 19:55-59, “the light sensor is shown as including a photodetector (PD) 902, filter amplifier circuitry 904, an ADC 906 and optional interference rejection circuitry 910, which collectively digitize received visible light” (analog to digital conversion of visible light signal), cols. 21:34-67 and 22:1-7, disclosing generation of binary ‘0’ and ‘1’ bits corresponding to received visible light signal).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Rothenberg’s method of converting sequences of light intensity values in a binary sequence with Khanal/Piccoli/Rothenberg’s method of detecting spatially-anchored data in AR in order to convert an analog signal into a digital representation for additional processing by a computing machine.
RE Claim 11, Khanal/Piccoli/Rothenberg discloses the method of claim 1, and in addition Rothenberg teaches decoding the at least one of the candidate data anchors comprises testing each candidate data anchor for a known preamble (Rothenberg: cols. 12:61-67 and 13:1-14, disclosing the separation of light sensor – light fixture elements into groups, where a given light sensor is configured to only detect light fixtures from a specified group and not detect light fixtures from other groups. To detect and decode within-group light fixtures, then, a sensor must test possible light fixture preambles to determine which light fixtures belong to its group).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Rothenberg’s method of determining within-group light fixtures with Khanal/Rothenberg’s method of decoding at least one candidate data anchor in order to reduce the processing load of Khanal’s processing device by only decoding data from data anchors it recognizes.
RE Claim 12, Khanal discloses a mobile device for detecting spatially-anchored data in augmented reality (AR) (Khanal: fig. 15, illustrating a PDA camera viewing the outside of a building (interpreted as a mobile device for use in Khanal’s system); section 2.2.1 ‘casio picalico’, p. 10, disclosing a marker-based system for visible light communication in AR applications … section 2.2.4 ‘encoded LED systems for optical trackers’ p. 13, teaching a method using tracked LED sources), the mobile device comprising:
a camera configured to capture video data of an environment (Khanal: fig. 7, caption ‘AR using video technology and display on monitor’, ‘video cameras’, ‘video of real world’ (obtaining video data of an environment), fig. 15, PDA with camera, fig. 26, ‘high frame rate camera: PointGrey Grasshopper3; p. 10, section 2.2.1 ‘casio picalico’, “The receiver is camera in smart phone or computer (Casio, 2015), p. 38, section 5.1.2, describing characteristics of the PointGrey Grasshopper 3 camera (exemplary video cameras)); and
a processing device, configured to: receive the captured video data comprising a plurality of frames (Khanal: fig. 26, ‘specialized graphics processor running Ubuntu 14.04’; p. 38, section 5.1.3 ‘GPU’, disclosing processing capabilities of the GPU used in rendering video and graphics overlay in real time); and
for each of the plurality of frames, detect visible wavelength light spots as candidate data anchors in the environment (Khanal: fig. 27, ‘camera view’, fig. 28, illustrating two successive frames comprising detected LED lights; p. 41, section 6 ‘results’, “a. The camera is set on the target area. Four LED lights along with other lights and shadows (in this case noise) could be seen in camera frame. b. Camera quickly captures N frames and converts them into grayscale images”); track the candidate data anchors over the plurality of frames to determine a plurality of data anchors which are unsynchronized with the mobile device (Khanal: p. 9, section 2.1.3 ‘tracking and registration techniques’, “One of the major problems in augmented reality solutions is registration of virtual object over real object accurately ... Registration requires tracking the object or area of interest in environment”, p. 13, section 2.2.4 ‘encoded LED system for optical trackers’, “an algorithm has been developed to detect LED position without synchronizing blinking frequency and camera frame rate” (tracking over a plurality of frames where LED light spots are not synchronized with the mobile device)); and decode each of the plurality of data anchors to extract a corresponding data signal having a known data structure (Khanal: p. 13, section 2.2.4 ‘encoded LED system for optical trackers’, “In this research work an algorithm has been developed to detect LED position … A working algorithm has been developed based on this logic which can decode blinking LEDs with reasonable accuracy from 0.5 to 3 meters in range”, p. 18, section 3.4 ‘system boundary’, “This system relies on information transmitted in the form of light using LED lights. The scope of this research includes the data structure of transmitted information ... if the data transmitted is compliant to the data structure defined in the system, if yes, it would decode data and display virtual information based on defined logic else it will just ignore the light source” (defined logic is interpreted as a ‘corresponding data signal’ of decoded data since it is used to specify displayed virtual information)).
Even so, although Khanal does not expressly teach,
Piccoli discloses tracking object(s) over a plurality of frames using a time-to-live threshold (Piccoli: [0008, 0010], disclosing use of a mobile device to track multiple objects within video images, [0041-0043], tracking of object(s) using a time-to-live threshold).
Therefore, before the effective filing date of the invention, it would have been obvious for one of ordinary skill in the art to combine Piccoli’s mobile device for tracking object(s) over a plurality of frames using a time-to-live threshold with Khanal’s method of tracking light spots over a plurality of frames so the combined Khanal/Piccoli method improves the tracking of valid light spots by identifying ‘false positive’ detections which can be removed from a list of tracked light spots (Piccoli, [0043]).
 However, even though Khanal/Piccoli does not appear to expressly teach,
Rothenberg discloses simultaneously decode each of the plurality of data anchors to extract a corresponding data signal having a known preamble and a payload (Rothenberg: col. 8:9-11, defining a ‘frame signature’ as an encoded signal comprising a preamble and a payload, cols. 12:61-67 and 13:1-2, decoding frame signatures (e.g., preambles) known by each of a plurality of light sensors, col. 21:49-66, disclosing simultaneous decoding of a plurality of light fixtures by a light sensor).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Rothenberg’s simultaneous decoding of data anchors having a known preamble and payload with Khanal/Piccoli’s mobile device in order to speed up the processing of spatially anchored data since the decoding can be done simultaneously instead of having to wait for respective data anchors to be decoded before decoding the next one.
Further, any remaining limitations recited in claim 12 are substantially similar in scope with corresponding limitations recited in claim 8 and are, therefore, rejected under the same rationale.
RE Claim 14, Khanal/Piccoli/Rothenberg teaches the mobile device of claim 12, and further Khanal discloses the processing device is further configured to present an AR interface comprising information from the corresponding data signal (Khanal: fig. 26, ‘meta information transmitted using LED lights’ → ‘high frame rate camera: PointGrey Grasshopper 3’ → ‘real world visual information + meta info’ → ‘specialized graphics processor running Ubuntu 14.04’ → ‘augmented reality display’, where AR display comprises an AR interface overlaying rectangular area within detected LEDs; please note, since Khanal’s meta information (corresponding data signal), transmitted using LED lights, is used by the graphics processor to generate the AR display, Khanal’s AR interface implicitly comprises information from the corresponding data signal).
RE Claim 16, Khanal/Piccoli/Rothenberg teaches the mobile device of claim 12, and Rothenberg also discloses the payload comprises an object identifier of an object associated with the corresponding data signal (Rothenberg: col. 5:49-53, “each light sensor 112 that receives data encoded visible light from a light fixture 104 can decode the data encoded visible light in a manner that enables the light sensor 112 to determine: the identity of the light fixture and any other information encoded into a data payload”).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Rothenberg’s payload comprising an object ID of an object associated with the corresponding data signal with Khanal’s, modified by Piccoli/Rothenberg’s, mobile device in order to have a more useful device since an object ID associated with detected data anchors can be provided to the users of said device.
RE Claim 17, Khanal/Piccoli/Rothenberg discloses the mobile device of claim 16, and Rothenberg in addition teaches the payload further comprises a dynamic value associated with the object (Rothenberg: col. 5:49-62, disclosing that said payload may comprise an object ID and present amount of light (e.g., dimmer setting) said object is providing to the environment).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Rothenberg’s payload further comprising a dynamic object-associated value with Khanal/Piccoli/Rothenberg’s mobile device in order to provide more information to users of the mobile device since the payload comprises an object-associated dynamic value in addition to object ID information.
RE Claim 18, Khanal/Piccoli/Rothenberg teaches the mobile device of claim 12, and Khanal in addition teaches the processing device is a graphical processing unit (GPU) (Khanal: p. 38, section 5.1.3 ‘GPU’, “The AR system requires extensive computing which demands a high performance GPU to render video and information overlay in real time ... This GPU is equipped with 192 cores and 2048 threads are allowed per multiprocessor core. As it is a light weight, low power consumption GPU it could be used for PDAs (Personal Digital Assistants) in future”). 
RE Claim 19, Khanal/Piccoli/Rothenberg discloses the mobile device of claim 12, and further Khanal teaches at least one of the plurality of data anchors corresponds to a point light source (Khanal: fig. 26, ‘custom designed LED lights installed in real environment’; p. 34, “To summarize first of all LED lights are installed onto real environment (building or other objects)”; please note, similar to Applicant’s definition of a point light source, Khanal teaches that an LED may operate as a point light source).
RE Claim 20, Khanal/Piccoli/Rothenberg teaches the mobile device of claim 19.
In addition, Khanal also discloses the plurality of data anchors correspond to one or more light emitting diodes (LEDs) (Khanal: fig. 26, ‘custom designed LED lights installed in real environment’; p. 34, “To summarize first of all LED lights are installed onto real environment (building or other objects)”).
RE Claim 22, Khanal/Piccoli/Rothenberg teaches the mobile device of claim 12, and Rothenberg further discloses at least one of the plurality of data anchors corresponds to an area lighting source (Rothenberg: fig. 1, illustrating light fixtures 104 emitting visible light 106 into an environment; col. 4:57-62, disclosing the emitting of visible light by light fixtures as shown in fig. 1).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Rothenberg’s area lighting source data anchor with Khanal/Piccoli/Rothenberg’s mobile device, thereafter increasing the capabilities of the combined mobile device since it can provide AR information for several types of objects in a real environment (e.g., buildings and indoor light fixtures).
RE Claim 23, Khanal/Piccoli/Rothenberg teaches the mobile device of claim 12, and Khanal in addition discloses the mobile device comprises at least one of a smartphone or an AR headset (Khanal: p. 10, section 2.2.1 ‘casio picalico’, “Casio developed an interesting and flexible system which can be used for both simple visible light communication and AR solution ... The receiver is camera in smart phone or computer (Casio, 2015)”).
RE Claim 24, Khanal/Piccoli/Rothenberg teaches the method of claim 1, and Rothenberg further discloses transmitting the corresponding data signal as a light signal from a device, wherein the dynamic value represents a current status of the device (Rothenberg: fig. 1, illustrating light fixtures 104 emitting visible light 106; col. 5:49-62, disclosing that said payload may comprise an object ID and ‘dimmer setting’ (e.g., amount of light emitted into the environment) of a light fixture 104 (interpreted as a current status of the light fixture since it provides an operational state)).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Rothenberg’s payload further comprising a dynamic object-associated value with Khanal/Piccoli/Rothenberg’s mobile device in order to provide more information to users of the mobile device since the payload comprises an object-associated dynamic value, representing a current status/state of the device, in addition to object ID information.
RE Claim 25, Khanal discloses a method for detecting spatially-anchored data in augmented reality (AR) (Khanal: fig. 7, caption ‘AR using video technology and display on monitor’; p. 15, section ‘research goal and objective’, “The goal of this research is to develop an AR system using visible light communication ... This goal could be further divided into following measurable objectives ... To locate LED lights in real environment. To be specific identify the pixel coordinates of LED lights on real image plane (live video feed on display screen)” (detect spatially-anchored light sources), p. 18, section 3.4 ‘system boundary’ (definition of research scope), “d. The system would rely on camera image sensor to locate LED lights … e. This system relies on information transmitted in the form of light using LED lights” (detecting spatially-anchored data)), the method comprising:
tracking the candidate data anchors over the plurality of frames to determine a plurality of data anchors (Khanal: fig. 28, illustrating two successive frames comprising detected LED lights (tracking of data anchors is implied); p. 9, section 2.1.3 ‘tracking and registration techniques’, “One of the major problems in augmented reality solutions is registration of virtual object over real object accurately ... Registration requires tracking the object or area of interest in environment”).
In addition, the remaining limitations recited in claim 25 are substantially similar in scope with corresponding limitations recited in claim 8 (obtaining video data … detecting light spots ... simultaneously decoding each of a plurality of data anchors) and are, therefore, rejected under the same rationale.

	Claims 2 and 5 are rejected under U.S.C. 103 as being unpatentable over Khanal, in view of Piccoli, and Rothenberg, and further in view of Hoppe et al (US 2011/0243438 A1; Hoppe).
RE Claim 2, Khanal/Piccoli/Rothenberg teaches the method of claim 1.
Still, even though Khanal/Piccoli/Rothenberg does not expressly disclose,
Hoppe (in the field of generating multi-resolution images) implicitly teaches  constructing an image pyramid having multiple levels, wherein the image pyramid is constructed such that any object is guaranteed to be contained within a single pixel in at least one level of the image pyramid (Hoppe: fig. 1, illustrating an exemplary multi-resolution image pyramid; [0032], “An image pyramid can be denoted by a set x={x0, ... , xf} where the coarsest image x0 contains a single pixel and each image xf has 2lx2l pixels” (since Hoppe’s coarsest image has a single pixel, any object in the image is guaranteed to be within the single pixel)).
Thus, before the effective filing date of the invention, it would have been obvious for one of ordinary skill in the art to combine Hoppe’s image pyramid with Khanal/Piccoli/Rothenberg’s method comprising light source spots in an image so that any light source is guaranteed to be contained within a single pixel in at least one level of the image pyramid. Additionally, the motivation for combining Hoppe’s image pyramid with Khanal/Piccoli/Rothenberg’s method would have been to improve the robustness of finding data anchor(s) in a frame by confirming the existence of data anchor(s) across multiple levels of the image pyramid.
RE Claim 5, Khanal/Piccoli/Rothenberg/Hoppe discloses the method of claim 2, and further Hoppe teaches wherein the image pyramid is a grayscale image pyramid in which each layer is scaled by half (Hoppe: [0019], color characteristics are preserved across levels of Hoppe’s image pyramid (well-known in the field of image processing is the concept of representing color as greyscale images in a plurality of channels, such as RGB where the R channel, the G channel, and the B channel comprise a greyscale image), and [0032], “An image pyramid can be denoted by a set x={x0, ... , xf} where the coarsest image x0 contains a single pixel and each image xf has 2lx2l pixels”).
Before the effective filing date of the invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Hoppe’s image pyramid with Khanal’s, modified by Piccoli/Rothenberg’s, method in order to  improve the robustness of finding data anchor(s) in a frame by confirming the existence of data anchor(s) across multiple levels of the image pyramid.

Claim 4 is rejected under U.S.C. 103 as being unpatentable over Khanal, in view of Piccoli, Rothenberg, and Hoppe, and further in view of Yin et al (US 2016/0140436 A1; Yin).
RE Claim 4, Khanal/Piccoli/Rothenberg/Hoppe discloses the method of claim 2.
However, even though Khanal/Piccoli/Rothenberg/Hoppe does not appear to expressly disclose,
Yin (in the field of detecting an object in an image using machine learning) teaches detecting an object in an image comprises using a max-pooling template to find features in an image pyramid (Yin: fig. 2, illustrating the use of a CNN network to detect a face object in an input image; [0033], “During face detection, the image 210 may be consecutively subsampled by a constant factor ... to produce a pyramid of images. Each of the images in the pyramid is applied with convolution and pooling operations 260 and softmax 280, resulting in a response map 290 of face likeliness”, [0050], “The common CNN 520 receives the image 510 and produces a set of feature patches 530 from the image 510 … In one implementation, the common CNN 520 may perform convolution on the image 510 with a 1 x3x3x16 kernel, and may downsample the convolved image patches to approximately half size by non-overlapping maxpooling. In addition, the common CNN 520 may perform an additional 16x4x4x24 convolution and maxpooling. As a result, the common CNN 520 generates a set of feature patches 530 of 24 channels with 6x6 spatial dimensions” (generation of max-pooling templates which are then used in detecting face objects in an input image)).
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Yin’s method of detecting an object in an image using a max-pooling template to find features in an image pyramid with Khanal’s, modified by Piccoli, Rothenberg and Hoppe’s, method of forming an image pyramid from an image comprising light spots as candidate data anchors (wherein the candidate data anchors comprise bright spots in the image surrounded by darker pixels) so the combined Khanal, modified by Piccoli/Rothenberg/Hoppe/Yin, method may detect the light spots as candidate data anchors comprises using a max-pooling template to find bright pixels in the image pyramid which are surrounded by darker pixels. Additionally, the motivation for combining Yin’s method with Khanal’s, modified by Piccoli/Rothenberg/Hoppe’s, method would have been to use a machine learning technique to make the detection of light spots as candidate data anchors more robust by having an algorithm learn features corresponding to actual data anchors which then improves the likelihood of correctly detecting new, not-seen-before data anchors in input images.

Claim 6 is rejected under U.S.C. 103 as being unpatentable over Khanal, in view of Piccoli, and Rothenberg, and further in view of Wolf et al (US 2020/0050839 A1; Wolf).
RE Claim 6, Khanal/Piccoli/Rothenberg teaches the method of claim 1, and in addition Piccoli also teaches using a distance matcher across the plurality of frames with a threshold to discard unlikely candidate data anchor pairings (Piccoli: [0034-0043], objects of a first frame are paired with objects of a second frame, and after objects are paired, a distance between respective objects is calculated. If the distance between an object pair is greater than a threshold, the object may be paired with another object or, possibly become unpaired (note, in either situation, an object pair whose distance is greater than the threshold distance is effectively removed from the list of candidate objects)).
Before the effective filing date of the invention, then, it would have been obvious for one of ordinary skill in the art to combine Piccoli’s use of a distance matcher to discard unlikely object pairings with Khanal/Piccoli/Rothenberg’s method comprising candidate data anchors in order to improve the tracking of candidate data anchors by discarding unlikely data anchors.
Even so, although Khanal/Piccoli/Rothenberg does not appear to expressly disclose,
Wolf (in the field of tracking objects by a robot) teaches the concept of tracking objects comprises merging proximate objects which are too close to be separate objects (Wolf: fig. 3, ‘object merging stage’ 324; [0061], “On object merging stage 324, objects that are relatively small and close to each other ... may be considered the same object ... [and are therefore merged]”).
Therefore, before the effective filing date of the invention, it would have been obvious for one of ordinary skill in the art to combine Wolf’s method of merging objects that are too close together to be separate objects with Khanal/Piccoli/Rothenberg’s method of tracking candidate data anchors in order to simplify the tracking of candidate data anchors effort by, effectively, not tracking unlikely data anchors.

Claim 10 is rejected under U.S.C. 103 as being unpatentable over Khanal, in view of Piccoli, and Rothenberg, and further in view of Readler B. (US 2015/0245448 A1; Readler).
RE Claim 10, Khanal/Piccoli/Rothenberg teaches the method of claim 9.
However, although Khanal/Piccoli/Rothenberg does not appear to expressly disclose,
Readler discloses applying a dynamic threshold based on high and low intensity values in the sequence of light intensity values (Readler: figs. 4-5; [0049-0050, 0060], disclosing the use of a dynamic threshold, applied to obtained light values, to determine an output voltage (e.g., high/low voltages corresponding to ‘0’ and ‘1’ bit values)).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Readler’s dynamic threshold based on high and low intensity values in a sequence of light intensity values with Khanal/Piccoli/Rothenberg’s method of detecting spatially-anchored data in AR in order to reduce errors in detecting ‘high’ and ‘low’ levels of light intensity that may occur due to differences in distance between a spatially-anchored data source and a sensing means comprising a decoder to converting light intensity into a binary sequence.

Claim 21 is rejected under U.S.C. 103 as being unpatentable over Khanal, in view of Piccoli, and Rothenberg, and further in view of Aller et al (US 2019/0368758 A1; Aller).
RE Claim 21, Khanal/Piccoli/Rothenberg discloses the mobile device of claim 20.
Yet, even though Khanal/Piccoli/Rothenberg does not appear to expressly teach,
Aller (in the same general field of endeavor) discloses at least one of the one or more LEDs is a status indicator on a smart device (Aller: [0026], disclosing smart light fixtures, comprising LEDs, which are dimmable, color changeable, and can provide light status in a room).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Aller’s use of LEDs as status indicators on smart light fixtures with Khanal/Piccoli/Rothenberg’s device so the combined Khanal, modified by Piccoli, Rothenberg and Aller, mobile device can use the status information to monitor and/or control the smart light fixtures.

Claim 26 is rejected under U.S.C. 103 as being unpatentable over Khanal, in view of Piccoli, and Rothenberg, and further in view of Chaves-Diéguez et al (‘Providing IoT Services in Smart Cities through Dynamic Augmented Reality Markers’; Chaves-Diéguez).
RE Claim 26, Khanal/Piccoli/Rothenberg teaches the method of claim 1, and even though Khanal/Piccoli/Rothenberg fails to expressly disclose,
Chaves-Diéguez (in the same field of endeavor)  teaches removing a reflected data anchor from the candidate data anchors (Chaves-Diéguez: fig. 3, illustrating a situation where light reflection may cause false-positives, and false-positives are reduced by removing reflected light spots (e.g., false data anchors); fig. 3 caption, “false positives are reduced by applying simple image processing techniques (right)”).
Thus, before the effective filing date of the invention, it would have been obvious for one of ordinary skill in the art to combine Chaves-Diéguez’s way of removing a displayed light spot (interpreted as a data anchor by Chaves-Diéguez’s system) from the candidate data anchors with Khanal/Piccoli/Rothenberg’s method, with the expected benefit of making the system more robust against spurious light reflections (Chaves-Diéguez, p. 16088).

Claim 27 is rejected under U.S.C. 103 as being unpatentable over Khanal, in view of Piccoli, Rothenberg, Chaves-Diéguez, and Linnartz et al (US 2020/0153506 A1; Linnartz), and further in view of Arulandu et al (US 2016/0095190 A1; Arulandu).
RE Claim 27, Khanal/Piccoli/Rothenberg/Chaves-Diéguez teaches the method of claim 26.
However, although Khanal/Piccoli/Rothenberg/Chaves-Diéguez does not appear to expressly teach,
Linnartz (in the field of visible light communications) implicitly discloses identifying two candidate data anchors having a same data sequence (Linnartz: fig. 9, illustrating digital signal processor (DSP) 34 for generating identical digital sequences for a plurality of luminaires (e.g., candidate data anchors); [0033], “consider the case where the illumination element in each luminaire is an LED-based lamp, each lamp comprising one or more LEDs”, [0097-0098], disclosing a demodulator 10 for receiving identical signals (e.g., digital sequences) from a plurality of luminaires/LEDs, and converting said identical sequences to analog waveforms (identifying at least two luminaires/LEDs as having a same data sequence is implied)).
Before the effective filing date of the invention, then, it would have been obvious for one of ordinary skill in the art to combine Linnartz’s method of identifying two luminaires/LEDs having identical data sequences with Khanal/Piccoli/Rothenberg/Chaves-Diéguez’s method in order to confirm the validity of the two LEDs as belonging to the same group of Luminaires.
Yet, even though Khanal/Piccoli/Rothenberg/Chaves-Diéguez/Linnartz does not appear to expressly teach,
Arulandu (in the field of lighting devices) discloses determining a reflected signal as one of two signals having a lower signal variance (Arulandu: [0040], “the signal processing module 50 may be configured to apply a power threshold to received signals to filter out unwanted reflections, on the basis that more vicariously reflected signals will tend to be much lower power than the more direct signals”; the examiner takes official notice that average power of a stationary signal is equivalent to the signal variance – see relevant prior art not directly applied in rejection of limitations (specifically, equation 7)).
Thus, before the effective filing date of the invention, it would have been obvious for one of ordinary skill in the art to combine Arulandu’s method of determining a reflected signal as one of two signals having a lower signal variance with Khanal/Piccoli/Rothenberg/Chaves-Diéguez/Linnartz’s method of detecting spatially-anchored data so the combined Khanal, modified by Piccoli/Rothenberg/Chaves-Diéguez/Linnartz/Arulandu, method determines a reflected data anchor as one of the two candidate data anchors having a lower signal variance. Further, the motivation for combining Arulandu’s method with Khanal, modified by Piccoli/Rothenberg/Chaves-Diéguez/Linnartz’s, method would have been to improve the detection of actual data anchors by removing spurious, unwanted reflected data anchors.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but, respectfully, are moot in view of the new ground(s) of rejection necessitated by amendment. In particular, new prior art references Piccoli, Hoppe, Chaves-Diéguez, Linnartz, and Arulandu, in combination with previously cited prior art, are now relied upon for amended limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: ‘Signal Processing & Simulation Newsletter’, [online, downloaded 25 April 2022], http://www.ece.iit.edu/~biitcomm/research/references/Other/Tutorials%20in%20Communications%20Engineering/TUTORIAL%201%20%20Basic%20concepts%20in%20signal%20processing.pdf (short tutorial including evidence wherein average power of a stationary signal is equal to the variance of the stationary signal).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached on Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK F VALDEZ/Examiner, Art Unit 2611